 

Exhibit 10.2

 

RAPTOR PHARMACEUTICALS CORP.

 

2006 Equity Incentive Plan

 

STOCK OPTION AWARD AGREEMENT

 

 

Current Date

 

Optionee

Optionee’s Address

 

Dear Optionee:

 

Pursuant to the terms and conditions of the Company’s 2006 Equity Incentive Plan
(the “Plan”), you have been granted a Non-Qualified Stock Option to purchase
________shares of stock as outlined below.

 

Granted To:_____________________________

 

Grant Date:_____________________________

 

Grant Number:__________________________

 

Grant Price:_____________________________

 

Total Cost to Exercise:____________________

 

Expiration Date:_________________________

 

Vesting Schedule:________________________

 

 

By my signature below, I hereby acknowledge receipt of this Grant on the date
shown above, which has been issued to me under the terms and conditions of the
Plan and Award Agreement. I further acknowledge receipt of the copy of the Plan
and agree to conform to all of the terms and conditions of the Grant and the
Plan.

 

 

Signature:____________________________

 

Date:___________________________

Optionee

 

 

 

 

 

 

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.

 

 

1

 


--------------------------------------------------------------------------------



 

 

 

1.             Grant. The Optionee specified above (the “Optionee”) has been
granted an option (the “Option”) to purchase the number of shares of Common
Stock of Raptor Pharmaceuticals Corp (the “Company”) specified above at the
exercise price also specified above (the “Exercise Price”), subject to the terms
and conditions of this Non-Qualified Stock Option Award Agreement (the “Award
Agreement”), and the Raptor Pharmaceuticals Corp. 2006 Equity Incentive Plan, as
amended from time to time (the “Plan”) as follows. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Award Agreement. In the event of any conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.

2.            Non-Qualified Stock Option. This Option is not intended to qualify
as an Incentive Stock Option as defined in Section 422 of the Code.

3.            Vesting Schedule. Subject to the terms of this Award Agreement and
the Plan, this Option may be exercised, in whole or in part, according to the
Vesting Schedule specified above.

However, if the Optionee is on (i) sick leave (ii) military leave or (iii) an
approved leave of absence, subject to applicable laws, vesting of the Option
shall be suspended after such leave of absence exceeds ninety (90) days. Vesting
shall than only recommence upon Optionee’s return to service to the Company and
the Vesting Schedule shall be extended by the length of the suspension or by
such shorter period as the Committee determines is necessary to comply with
Section 25102(o) of the California Corporations Code.

 

4.

Exercise of Option.

 

(a)          Right to Exercise. The Option shall be exercisable during its term
only to the extent it has vested in accordance with the Vesting Schedule set out
in the Notice and with the applicable provisions of the Plan and this Award
Agreement. The Option shall be subject to the provisions of Section 17 of the
Plan relating to the exerciseability or substitution upon the occurrence of
certain corporate transactions as therein described. In no event may the Option
be exercised with respect to any fractional Shares.

 

(b)          Method of Exercise. This Option shall be exercisable by delivery of
an exercise notice in the form attached as Exhibit A (the “Exercise Notice”) (or
such other procedure as specified in writing from time to time by the Committee)
which shall state the election to exercise the Option, the whole number of
Shares with respect to which the Option is being exercised (the “Exercised
Shares”), and such other provisions as may be required by the Committee. The
Exercise Notice shall be delivered in person, by certified mail or by such other
method as determined by the Committee, accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by payment of Exercise Price. Payment of the Exercise Price shall be
made in the manner specified in Section 3 below.

 

(c)          Taxes. No Shares will be delivered to the Optionee or other person
pursuant to the exercise of the Option until the Optionee or other person has
made arrangements acceptable to

 

2

 


--------------------------------------------------------------------------------



 

the Committee for the satisfaction of applicable income tax and employment tax
withholding obligations, including, without limitation, such other tax
obligations of the Optionee incident to the receipt of the Shares. Upon exercise
of the Option, the Company (or the Optionee’s employer) may offset or withhold
(from any amount owed by the Company or the Optionee’s employer to the Optionee)
or collect from the Optionee or other person an amount sufficient to satisfy
such tax withholding obligations.

 

5.            Method of Payment. Subject to any applicable laws, payment of the
aggregate Exercise Price shall be made in cash (by check) or, where expressly
approved for the Optionee by the Committee and where permitted by law, any of
the following (provided that the portion of the Exercise Price equal to the par
value of $0.001 per share of the Shares with respect to which the Option is
exercised must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law):

 

 

(a)

by cancellation of indebtedness of the Company owed to the Optionee.

(b)          by surrender of shares that: (i) either (A) have been owned by
Optionee for more than six (6) months and have been paid for within the meaning
of SEC Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares) or
(B) were obtained by Optionee in the public market and (ii) are clear of all
liens, claims, encumbrances or security interests;

(c)          by tender of a full recourse promissory note having such terms as
may be approved by the Committee and bearing interest at a rate sufficient to
avoid (i) imputation of income under Sections 483 and 1274 of the Code and (ii)
variable accounting treatment under Financial Accounting Standards Board
Interpretation No. 44 to APB No. 25; provided, however, if the Optionee is not
an employee or director of the Company, the Optionee will not be entitled to
purchase Shares with a promissory note unless the note is adequately secured by
collateral other than the Shares;

(d)          by waiver of compensation due or accrued to the Optionee from the
Company for services rendered;

(e)          with respect only to purchases upon exercise of an Option, and
provided that a public market for the Company’s stock exists:

 

(i)           through a “same day sale” commitment from the Optionee and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Optionee irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased sufficient to pay the
total Exercise Price, and whereby the NASD Dealer irrevocably commits upon
receipt of such Shares to forward the total Exercise Price directly to the
Company; or

 

(ii)          through a “margin” commitment from the Optionee and an NASD Dealer
whereby the Optionee irrevocably elects to exercise the Option and to pledge the
Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer

 

3

 


--------------------------------------------------------------------------------



 

in the amount of the total Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the total Exercise
Price directly to the Company; or

 

 

(f)

by any combination of the foregoing.

 

6.            Restrictions on Exercise. This Option may not be exercised if the
issuance of such Shares upon such exercise would constitute a violation of any
applicable laws. If the exercise of the Option within the applicable time
periods set forth in Section 5 of this Award Agreement is prevented by the
provisions of this Section 4, the Option shall remain exercisable until one (1)
month after the date the Optionee is notified by the Company that the Option is
exercisable, but in any event no later than the Expiration Date set forth in the
Notice.

7.            Termination. Subject to earlier termination pursuant to Section 17
of the Plan and notwithstanding the exercise periods set forth in the Award
Agreement, exercise of an Option will always be subject to the following:

(a)          If the Optionee is Terminated for any reason other than death,
Disability or for Cause, then the Optionee may exercise the Option only to the
extent it has vested in accordance with the Vesting Schedule as of the
Termination Date unless otherwise determined by the Committee. The Option may be
exercised by the Optionee in whole or in part, within ninety (90) days after the
Termination Date (or within such shorter time period, being not less than thirty
(30) days, or within such longer time period, not exceeding five (5) years,
after the Termination Date as may be determined by the Committee.

(b)          If the Optionee is Terminated because of death or Disability (or
the Optionee dies within ninety (90) days after a Termination other than for
Cause), then the Option may be exercised only to the extent that it has vested
in accordance with the Vesting Schedule as of the Termination Date unless
otherwise determined by the Committee. The Option may be exercised by the
Optionee (or the Optionee’s legal representative or authorized designee) in
whole or in part within twelve (12) months after the Termination Date (or within
such shorter time period, being not less than six (6) months, or within such
longer time period, not exceeding five (5) years, after the Termination Date as
may be determined by the Committee.

(c)          If the Optionee is terminated for Cause, the Optionee may exercise
the Option in whole or in part within ninety (90) days of the Termination Date,
but not to an extent greater than the Option has vested in accordance with the
Vesting Schedule as of the Termination Date.

(d)          To the extent that the Option is unvested as of the Termination
Date or if the Optionee does not exercise the Option to the extent then vested
within the time limits specified above, the Option shall terminate automatically
unless otherwise determined by the Committee.

8.            Transferability of Option. This Option (or any interest therein)
may not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Optionee
only by Optionee. Notwithstanding the foregoing, the Optionee may designate one
or more beneficiaries of this Option in the event of the Optionee’s death or a
beneficiary designation form provided by the Company. Notwithstanding the
foregoing, the Optionee may designate one or more beneficiaries of this Option
in the event of the Optionee’s death on a beneficiary form provided by the
Company. Following the death of the Optionee, to

 

4

 


--------------------------------------------------------------------------------



 

the extent provided in Section 7 above, the Option may be exercised (a) by the
person or persons designated under the deceased Optionee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Optionee’s legal representative(s) or by any person approved to do so under
the deceased Optionee’s will or under the then applicable laws of descent and
distribution. The terms of the Plan and this Award Agreement shall be binding
upon the executors, administrators, heirs, successors and permitted assigns of
the Optionee.

9.            Term of Option. This Option must be exercised not later than the
Expiration Date set out in the Notice, and may be exercised during such term
only in accordance with the Plan and the terms of this Award Agreement.

10.          Rights as Stockholder. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option. The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised.

11.          Tax Consequences. The Optionee may incur tax liability as a result
of exercise of this Option and disposition of the Shares. THE OPTIONEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

12.          Successors and Assigns. The Company may assign any of its rights
under this Option Agreement to single or multiple assignees, and this Award
Agreement shall inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer herein set forth, this Award
Agreement shall be binding upon Optionee and his or her heirs, executors,
administrators, successors and assigns.

13.          Entire Agreement. The Plan is incorporated herein by reference. The
Plan and this Award Agreement (including the Notice) constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee.

14.          No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

15.

Representations of Optionee. Optionee acknowledges receipt of a copy of the Plan
and

 

 


--------------------------------------------------------------------------------



 

5

 

represents that he or she is familiar with the terms and provisions thereof; and
hereby accepts this Option subject to all of the terms and provisions thereof.
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Option. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Option. Optionee further agrees to notify the Company upon any change of
Optionee’s address indicated above.

16.          Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Committee who shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.

17.          Governing Law. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

 

 

OPTIONEE:

 

 

 

 

COMPANY:

 

RAPTOR PHARMACEUTICALS CORP.
a Delaware corporation

Signature

 

 

 


By:

Print Name

 

Kim R. Tsuchimoto
CFO, Secretary and Treasurer

 

 

6

 


--------------------------------------------------------------------------------



 

 



EXHIBIT A

 

Raptor Pharmaceuticals Corp. 2006 Equity Incentive Plan

 

EXERCISE NOTICE

 

 

 

To: Raptor Pharmaceuticals Corp.

Attention: CFO, Secretary and Treasurer

 

1.            Exercise of Option. Effective as of today, ___________________
(insert today’s date), the undersigned (“Optionee”) hereby elects to exercise
Optionee’s option to purchase _____________ (insert number of Shares) shares of
the Common Stock (the “Shares”) of Raptor Pharmaceuticals Corp., a Delaware
corporation (the “Company”) at an exercise price of $____________ per Share
(insert Exercise Price) under and pursuant to the Company’s 2006 Equity
Incentive Plan (the “Plan”) and the Award Agreement dated
__________________(insert date of Award Agreement) (the “Award Agreement”).
Unless otherwise defined herein, the terms defined in the Plan and the Award
Agreement shall have the same meanings in this Exercise Notice.

2.            Representations of the Optionee. The Optionee acknowledges that
the Optionee has received, read and understood the Notice, the Plan and the
Award Agreement and agrees to abide by and be bound by their terms and
conditions.

3.            Rights as Stockholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued.

4.            Delivery of Payment. Optionee herewith delivers to the Company the
full Exercise Price of the Shares by check, or such other payment as is
permitted under the Plan and the Award Agreement.

5.            Tax Consultation. Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares. Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

6.            Taxes. The Optionee agrees to satisfy all applicable foreign,
federal, state and local income and employment tax withholding obligations and
herewith delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations. In the case
of an Incentive Stock Option, the Optionee also agrees, as partial

 

7

 


--------------------------------------------------------------------------------



 

consideration for the designation of the Option as an Incentive Stock Option, to
notify the Company in writing within thirty (30) days of any disposition of any
shares acquired by exercise of the Option if such disposition occurs within two
(2) years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Optionee.

7.            Successors and Assigns. The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this agreement
shall inure to the benefit of the successors and assigns of the Company. This
Exercise Notice shall be binding upon the Optionee and his or her heirs,
executors, administrators, successors and assigns.

8.            Entire Agreement. The Plan and the Award Agreement are
incorporated herein by reference. The Plan, the Award Agreement and this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

9.            Interpretation. Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Optionee or by the Company forthwith to
the Committee who shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.

10.          Further Instruments. Optionee and the Company agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purpose and intent of this agreement.

11.          Governing Law. This Exercise Notice is governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

 

OPTIONEE:

 

 

Signed:________________________

 

______________________________

Print Name

 

Date:__________________________

 

 

 

8

 

 

 